Ox EeheaRixg.
Wyey, J.
After re-argument of this case, and on further consideration thereof, wo have concluded that our first judgment herein was correct.
The proceeding in the Second District Court to erase the mortgage owned by plaintiff was not binding on her, because she was not a party; furthermore, that court was without jurisdiction to adjudicate upon her rights, it being a court of merely probate jurisdiction. The wrongful erasure of plaintiff’s mortgage did not impair her rights.
It is therefore ordered that our former judgment herein remain undisturbed, -